DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2886353 (“McInerney”).
Regarding claim 1, McInerney discloses a gate valve (see col. 2, lines 11-12) comprising:
a valve body (mainly defined by 2);
a flow bore which extends completely through the valve body (flow bore, which is regulated by the “gate closure”; see col. 2, lines 11-12);
a gate cavity (“open valve chamber” 25) which extends partially through the valve body and intersects the flow bore;

a valve stem (7) which is movably positioned in the stem bore, the valve stem comprising a first end (top end, relative to the orientation of the figure) and an opposite second end (bottom end, relative to the orientation of the figure) which extends into the gate cavity;
a gate (“gate closure”; see col. 2, lines 11-12) which is connected to the second end of the valve stem, the gate being movable by the valve stem between a closed position in which fluid flow through the flow bore is blocked and an open position in which fluid flow through the flow bore is permitted; and
a bonnet seal assembly (at least partially defined by 16-21) for sealing the stem bore against fluid pressure in the cavity, the bonnet seal assembly comprising:
a generally cylindrical packing nut (16) which is positioned in the stem bore around the valve stem, the packing nut comprising first (18) and second (bottom surface of packing nut 16, relative to the orientation of the figure) spaced-apart annular sealing surfaces which are formed concentrically with the stem bore;
a third annular sealing surface (20) which is connected to or formed integrally with the valve stem and is configured to sealingly engage the first annular sealing surface (see position illustrated in the figure); and
a fourth annular sealing surface (surface of bonnet 2, which abuts the bottom of packing nut 16, relative to the orientation of the figure) which is formed 
wherein in a first position (lowered position of stem 7, where sealing surfaces 18 and 20 are engaged; see figure) of the valve stem, the first annular sealing surface sealingly engages the third annular sealing surface to thereby form a first seal to seal the annulus between the valve stem and the packing nut, and the second annular sealing surface sealing engages the fourth annular sealing surface (seal formed by bottom of packing nut 16 and bonnet 3) to thereby form a second seal to seal the annulus between the packing nut and the stem bore;
wherein in a second position (where the “gate closure” is lifted and surface 21 of valve stem 7 engages sealing surface 19 of packing nut 17) of the valve stem, at least one of the first and second annular sealing surfaces does not sealingly engage its respective third or fourth annular sealing surface (when sealing surfaces 19 and 21 are in abutting engagement, sealing surfaces 18 and 20 are separated);
wherein the first and second seals together operate to seal the stem bore from fluid pressure in the gate cavity; and
wherein the first position of the valve stem corresponds to one of the open position or the closed position of the gate (the gate valve is in closed position when annular sealing surfaces 18 and 20 are in sealing engagement; see col. 2, lines 63-70).
Regarding claim 3, McInerney discloses the stem bore (bore through which stem 7 extends) comprises an enlarged diameter bore portion (portion wherein packing nut 16 is disposed) within which the packing nut (16) is positioned, and wherein the fourth 
Regarding claim 4, McInerney discloses the first annular sealing surface (18) is formed proximate an axially outer end (top end, relative to the orientation of the figure) of the packing nut (16) and the second annular sealing surface (bottom surface of packing nut 16, relative to the orientation of the figure) is formed proximate an axially inner end (proximate chamber 25) of the packing nut.
Regarding claim 5, McInerney discloses the bonnet seal assembly further comprising:
a fifth annular sealing surface (21) which is connected to or formed integrally with the valve stem (7) axially inwardly of the third annular sealing surface (18); and 
a sixth annular sealing surface (19) which is formed concentrically in the stem bore (bore through which stem 7 extends) axially inwardly of the fourth annular sealing surface (bottom surface of packing nut 16, relative to the orientation of the figure);
wherein in a second position (raised position of stem 7, where sealing surfaces 19 and 21 are engaged; see col. 3, lines 31-35) of the valve stem, the fifth annular sealing surface sealingly engages the sixth annular sealing surface to thereby form a third seal (seal formed between surfaces 19 and 21) which operates to seal the stem bore against the fluid pressure in the gate cavity (25); and
wherein the second position of the valve stem corresponds to the other of the open position or the closed position of the gate (see col. 3, lines 31-35).

a stem packing (17) which is positioned between the valve stem (7) and the stem bore (bore through which stem 7 extends) axially inwardly (closer to the gate closure) of the fourth annular sealing surface (lower surface of packing nut 16), the stem packing providing a pressure containing barrier between the gate cavity (25) and the environment (environment external to gate valve 1);
wherein in the first position (lowered position of stem 7, where sealing surfaces 18 and 20 are engaged; see figure) of the valve stem, the stem packing and the first (seal formed between surfaces 18 and 20) and second (seal formed between bottom surface of ring 16 and bonnet 3) seals provide two pressure containing barriers between the gate cavity and the environment; and
wherein in the second position (raised position of stem 7, where sealing surfaces 19 and 21 are engaged; see col. 3, lines 31-35) of the valve stem, the stem packing and the third seal (seal formed between surfaces 19 and 21) provide two pressure containing barriers between the gate cavity and the environment.
Allowable Subject Matter
Claim(s) 2 and 7-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 7, the closest prior art does not disclose or render obvious the gate valve, wherein the bonnet seal assembly further comprises first and second bi-directional seals which are mounted on the packing nut, the first bi-directional seal being sealingly engaged between the valve stem and the packing nut and the second bi-directional seal being sealingly engaged between the packing nut and the stem bore, in combination with the remainder limitations of the claim, respective base claim(s) and any intervening claim(s).
Regarding claim 8, the closest prior art does not disclose or render obvious the gate valve, further comprising: a pressure bleed port which extends laterally through the bonnet to a portion of the stem bore located between the first and second annular sealing surfaces; and a pressure relief valve which is mounted in the pressure bleed port, in combination with the remainder limitations of the claim, respective base claim(s) and any intervening claim(s).
Regarding claim 9, the closest prior art does not disclose or render obvious the gate valve, wherein the bonnet seal assembly further comprises a unidirectional seal which is positioned between the stem bore and a portion of the packing nut located between the first and second annular sealing surfaces, the unidirectional seal being 
Regarding claim 10, the closest prior art does not disclose or render obvious the gate valve, wherein the packing nut is axially movably retained in the stem bore, in combination with the remainder limitations of the claim, respective base claim(s) and any intervening claim(s).
Claims 11, 12 and 14-23 are allowable because they require all the limitations of an allowable base claim.
Response to Arguments
Applicant's arguments filed September 2, 2021, have been fully considered but they are not fully persuasive.
With regards to the objection(s) to the drawings and specification, in light of Applicant’s amended drawings and abstract filed September 2, 2021, these objections are now withdrawn.
With regards to the prior art rejection of claims 1 and 3-6 over McInerney, Applicant argues that
“Contrary to the examiner’s assertion, however, no evidence exists to suggest that the bottom surface of the ring member 16 is a “second annular sealing surface” or that the surface of the stem bore which abuts the bottom of the ring member 16 is a “fourth annular sealing surface” which, in the first position of the valve stem 7, is sealingly engaged by the “second annular sealing surface” to thereby form a second seal to seal the annulus between the “packing nut” 16 and the stem bore.
McInerney teaches that the ring member 16 is secured within the stem bore by means of welding (col. 2, lines 20-24). Therefore, it is this weld which forms the “second seal” to seal the annulus between the “packing nut” 16 and the stem bore. Although the bottom of the ring member 16 may “abut” the adjacent surface of the stem bore, nowhere does McInerney disclose that the bottom of the ring member 16 sealingly engages the adjacent surface of the stem bore.”

The examiner respectfully disagrees.  Although the interface between the ring member (16) and bonnet (3) is not explicitly described by McInerney, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.  In the present case, the ring member 16 is illustrated having a stepped bottom surface and in abutting relationship with complimentary stepped surface of the bonnet (3).  Although the sealing relationship between the ring member (16) and the bonnet (3) is not explicitly described in McInerney, when two surfaces are complimentarily abutted in the manner as illustrated in McInerney, fluid flow between such surfaces are prevented or hindered at least to some extent.  Therefore, the ring member (16) reads on and possesses the required structure of the “packing nut” as claimed.  Applicant’s amendments to claim 1 do not sufficiently distinguish the claimed invention from McInerney, and therefore, the rejection is maintained.
With regards to the prior art rejection of claims 1 and 8-11 over Hunter and claims 1, 7 and 10-12 over Helvenston, Applicant’s amendments filed September 2, 2021, have overcome the prior art and are withdrawn.  Appropriately, claims 7-12 are indicated as allowable.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753